USCA4 Appeal: 21-1714         Doc: 56            Filed: 06/14/2022   Pg: 1 of 37




                                                    PUBLISHED

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE FOURTH CIRCUIT


                                                     No. 21-1714


        WILLIAM THORPE; FREDERICK HAMMER; DMITRY KHAVKIN; GERALD
        MCNABB; GARY WALL; VERNON BROOKS; BRIAN CAVITT; DEREK
        CORNELISON; CHRISTOPHER COTTRELL; PETER MUKURIA; STEVEN
        RIDDICK; KEVIN SNODGRASS,

                                   Plaintiffs – Appellees,

                        v.

        HAROLD CLARKE; RANDALL C. MATHENA; H. SCOTT RICHESON; A.
        DAVID ROBINSON; HENRY J. PONTON; MARCUS ELAM; DENISE
        MALONE; DR. STEVE HERRICK; TORI RAIFORD; JEFFREY KISER; CARL
        MANIS,

                                   Defendants – Appellants,

                        and

        VIRGINIA DEPARTMENT OF CORRECTIONS,

                                   Defendant.

        ------------------------

        PROFESSORS   AND  PRACTITIONERS  OF   PSYCHIATRY    AND
        PSYCHOLOGY; FORMER CORRECTIONS EXECUTIVES; RODERICK AND
        SOLANGE MACARTHUR JUSTICE CENTER

                                   Amici Supporting Appellant.


        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:20-cv-00007-JPJ-PMS)
USCA4 Appeal: 21-1714     Doc: 56         Filed: 06/14/2022    Pg: 2 of 37




        Argued: January 25, 2022                                        Decided: June 14, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and FLOYD, Senior Circuit
        Judge


        Affirmed by published opinion. Senior Judge Floyd wrote the opinion in which Chief Judge
        Gregory and Judge Thacker joined.


        ARGUED: Margaret Hoehl O’Shea, OFFICE OF THE ATTORNEY GENERAL OF
        VIRGINIA, Richmond, Virginia, for Appellants.             Vishal Mahendra Agraharkar,
        AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF VIRGINIA, Richmond,
        Virginia; Andrei Alexander Popovici, WHITE & CASE LLP, Washington, D.C., for
        Appellees. ON BRIEF: Mark R. Herring, Attorney General, K. Scott Miles, Deputy
        Attorney General, Michelle S. Kallen, Acting Solicitor General, Brittany M. Jones, Deputy
        Solicitor General, Laura H. Cahill, Assistant Attorney General, Rohiniyurie Tashima, John
        Marshall Fellow, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
        Virginia, for Appellants. Tara Lee, Daniel Levin, Kristen J. McAhren, Timothy L. Wilson,
        Jr., Nathan Swire, WHITE & CASE LLP, Washington, D.C.; Eden Heilman, AMERICAN
        CIVIL LIBERTIES UNION FOUNDATION OF VIRGINIA, Richmond, Virginia, for
        Appellees. Jacob Frasch, Washington, D.C., Robert P. Sherman, Boston, Massachusetts,
        Andrew P. Valentine, DLA PIPER LLP (US), East Palo Alto, California, for Amici
        Professors and Practitioners of Psychiatry and Psychology. Laura Rovner, Molly O’Hara,
        Student Attorney, Kevin M. Whitfield, Student Attorney, Jamie Ray, Student Attorney,
        Student Law Office, Civil Rights Clinic, UNIVERSITY OF DENVER STURM
        COLLEGE OF LAW, Denver, Colorado, for Amici Former Corrections Executives.
        Rosalind Dillon, RODERICK & SOLANGE MACARTHUR JUSTICE CENTER,
        Chicago, Illinois; Daniel M. Greenfield, Roderick & Solange MacArthur Justice Center,
        NORTHWESTERN PRITZKER SCHOOL OF LAW, Chicago, Illinois, for Amicus The
        Roderick and Solange MacArthur Justice Center.




                                                   2
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 3 of 37




        FLOYD, Senior Circuit Judge:

               In this putative class action, Plaintiffs allege that as prisoners at two of Virginia’s

        supermax facilities, they have suffered severe isolation in violation of the U.S.

        Constitution. Supermaxes are maximum-security prisons designed to segregate the most

        dangerous prisoners from the general prison population. Their use has increased in recent

        decades, in part as a response to the rise in prison gangs and violence. And conditions in

        these prisons have long been recognized as “synonymous with extreme isolation.”

        Wilkinson v. Austin, 545 U.S. 209, 214 (2005). They deprive prisoners of nearly all

        environmental and sensory stimuli and of nearly all human contact for 22–24 hours a day.

               Plaintiffs acknowledge that isolation has a place in today’s prisons. But they object

        the Virginia Department of Corrections (VDOC) has not used its supermax facilities for

        any legitimate penological purposes. Instead, Plaintiffs claim, Virginia and its officers

        have warehoused prisoners in solitary, without any meaningful path back to general

        population, to justify the profligate costs of building and running those institutions.

        Plaintiffs now bring this action against VDOC and several of its officials for violating their

        Eighth Amendment right to be free from cruel and unusual punishment and their Fourteenth

        Amendment right to receive sufficient process.

               In response, Defendants focus on qualified immunity. Even if they committed the

        violations, Defendants posit, case law that existed in 2012, when their latest solitary-

        confinement program went into effect, simply did not put them on notice that either the

        conditions themselves or the procedures used to decide who belongs in them violated the

        Constitution.   The problem for Defendants, however, is that they invoke qualified

                                                      3
USCA4 Appeal: 21-1714       Doc: 56          Filed: 06/14/2022      Pg: 4 of 37




        immunity at the motion to dismiss, before any of the evidence is in. And on the facts

        Plaintiffs have pleaded, Defendants cannot succeed: On the Eighth Amendment charge,

        Plaintiffs have adequately alleged—even by Defendants’ own measure—that Defendants

        knew the harms long-term solitary confinement causes and disregarded them. But qualified

        immunity does not protect knowing violations of the law. Ashcroft v. al-Kidd, 563 U.S.

        731, 743 (2011). As to the Fourteenth, Plaintiffs suggest Defendants violated even the

        most foundational due process guarantees: notice and an opportunity to respond.

        Defendants cannot meaningfully argue they did not know due process requires at least that

        much. See Mathews v. Eldridge, 424 U.S. 319, 348 (1976).

               Defendants’ contentions boil down to disagreements over the facts: what they knew

        and when, and what procedures they offered in practice. But at this stage, we take

        Plaintiffs’ allegations as true and affirm the district court’s denial of the motion to dismiss.



                                                       I.

               Plaintiffs are prisoners living in long-term solitary confinement—some as long as

        24 years—in Red Onion and Wallens Ridge State Prisons VDOC operates. They bring this

        action for declarative and injunctive relief as well as damages against VDOC and several

        corrections officers who created and administered their segregation program. Plaintiffs

        also seek to represent a class of similarly situated prisoners. But this appeal comes to us at

        an early stage: the district court’s denial of Defendants’ motion to dismiss. Well-pleaded

        allegations establish the following facts.




                                                       4
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022      Pg: 5 of 37




               All Plaintiffs were originally sentenced to confinement in general population but

        were at some point assigned to either Red Onion or Wallens Ridge. VDOC built these

        supermaxes in the 1990s, six years after publishing a report that faulted a previous solitary

        facility, Mecklenburg, for using its confinement program to fill empty beds for economic,

        not penological purposes. Plaintiffs allege that Red Onion and Wallens Ridge have

        followed the same practices and for the same reasons. They point to several investigations

        and reports conducted by legislators and the U.S. Department of Justice that allegedly

        pressured VDOC in 2012 to introduce the Step-Down program to help progress prisoners

        to lower security levels through a system of incentives and periodic reviews. But even that

        program, Plaintiffs now maintain, runs roughshod over basic constitutional guardrails.

               Step Down offers two pathways, Special Management (SM) and Intensive

        Management (IM). Both move prisoners through levels 0, 1, and 2 to a level called SL-6,

        whereupon VDOC maintains prisoners receive more freedoms, but Plaintiffs allege solitary

        confinement remains severe. The principal difference between IM and SM is that SM

        prisoners may one day be transferred to general population, provided they have no

        disciplinary infractions at SL-6, but IM prisoners may not—unless VDOC first reclassifies

        them as SM.

               Plaintiffs allege concerning confinement conditions. They claim to spend 22–24

        hours each day in cells smaller than a parking space. Steel doors, lined with solid strips,

        halt communication with others, and opaque windows obscure not just the outside but even

        the inside of the prison; bright lights stay on all day and night. Plaintiffs also claim to

        experience only perfunctory interactions with mental-health professionals and that

                                                     5
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 6 of 37




        VDOC’s answer to threats of self-harm is to strip prisoners naked, strap them to a gurney,

        and feed them a liquid diet until they change their minds. As for out-of-cell time, Plaintiffs

        allege they receive just one hour of non-contact visitation per week, a shower three times

        a week, and one hour of exercise a day in a small cage—but they must agree to a cavity

        search each time they wish to leave their cells. VDOC then denies Plaintiffs all productive

        activities, save for the Challenge Series workbooks that are supposed to aid prisoners’

        progress through Step Down. Adding to all that, Plaintiffs claim, they cannot earn any

        good-time credits (or earn them at a much-reduced rate) and cannot receive parole.

        Plaintiffs allege severe mental-health problems as a result, including psychosis,

        hallucinations, suicidal acts, and permanent neurological damage.

               Plaintiffs also allege deficiencies in their status reviews. For both SM and IM

        designees, mill-run staff initially assess prisoners’ progress. Supervised by a Unit Manager

        and a Building Management Committee (BMC), which often consists solely of the same

        Unit Manager, the staff fill out weekly Status Rating Charts. A negative review on the

        charts often means prisoners have to restart at level 0. Yet prisoners do not receive a

        hearing, do not have access to the charts, and cannot appeal any re-start decisions. VDOC

        provides two other, “formal” reviews. The Institutional Classification Authority (ICA)

        conducts one, every 90 days. But the ICA, according to Plaintiffs, does not review

        prisoners’ “internal” progress through the program, only their “external” assignment to the

        supermax facilities. And it holds hearings that last only minutes and result in pre-filled,

        rote explanations such as “Remain Segregation.” J.A. 95. The External Review Team



                                                      6
USCA4 Appeal: 21-1714       Doc: 56         Filed: 06/14/2022       Pg: 7 of 37




        (ERT) conducts another review, but only for IM prisoners. Even then, the ERT provides

        no written decisions and reviews solely the original directive to place prisoners in IM. 1

               On top of this, Plaintiffs challenge the metrics corrections officers use to assess their

        progress through Step Down.         They insist that individual officers have, by policy,

        unfettered discretion to retain, regress, or even restart prisoners in Step Down for reasons

        unrelated to any security concerns. As an example, Plaintiffs offer that even “prisoners

        who complete all nine volumes of the Challenge Series and remain free of all infractions

        have been forced to restart the program for failure to meet responsible behavioral goals,

        such as poor hygiene or disrespect.” Id. at 89. On the flip side, Plaintiffs claim VDOC has

        refused to harness available tools based in science and research that can help curb

        aggressive behavior without inflicting severe mental harms. Altogether, Plaintiffs argue

        officials designed Step Down to stock enough prisoners in Red Onion and Wallens Ridge

        to justify the cost of constructing those impressive facilities—exactly what VDOC said it

        would not do after Mecklenburg.

               Believing their confinement conditions violate the Eighth Amendment and Step

        Down’s review process violates the Fourteenth, Plaintiffs filed suit.            They sought

        declarative and injunctive relief, including the abolition of Step Down and the end to long-

        term solitary confinement in such restrictive conditions. They also asked for compensatory




        1
         For a more detailed description of the confinement conditions at Red Onion and Wallens
        Ridge, as well as the goals and operation of the Step-Down program, see Smith v. Collins,
        964 F.3d 266, 270–73 (4th Cir. 2020).

                                                       7
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022      Pg: 8 of 37




        damages, including for emotional pain and suffering. 2 As Defendants, Plaintiffs named

        VDOC along with eleven of its officials who created, administered, or implemented Step

        Down, including the Director of VDOC, the wardens of the two supermax facilities, several

        members of the ERT, and several persons responsible for providing mental-health services.

               Defendants moved to dismiss for failure to state a claim and on grounds of qualified

        immunity. The district court declined. On qualified immunity, it reasoned that “when this

        suit was filed in May 2019, caselaw had clearly established that the Eighth Amendment

        prohibited prison officials from depriving inmates of ‘the basic human need for meaningful

        social interaction . . .’ without a legitimate penological interest.” Thorpe v. Va. Dep’t of

        Corr., No. 2:20CV00007, 2021 WL 2435868, at *8 (W.D. Va. June 15, 2021) (citing

        Porter v. Clarke, 923 F.3d 348, 368 (4th Cir. 2019)). And that, beyond caselaw, the risk

        of prolonged detention in these conditions was obvious from the “extensive scholarly

        literature describing and quantifying the adverse mental health effects of prolonged solitary

        confinement that has emerged in recent years.” Id. at *7 (citing Porter, 923 F.3d at 361).

        The court also found that Plaintiffs have sufficiently alleged Defendants denied them

        “meaningful” review required by clearly established due process principles. Id. at *8

        (citing Incumaa v. Stirling, 791 F.3d 517, 524, 532 (4th Cir. 2015)). Defendants now

        appeal the court’s qualified-immunity rulings as to both claims.




        2
          Plaintiffs also challenged Defendants’ performance under a previous settlement
        agreement, which is not at issue in this appeal.

                                                     8
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 9 of 37




                                                    II.

               We review the district court’s refusal to dismiss for qualified immunity de novo,

        Mays v. Sprinkle, 992 F.3d 295, 299 (4th Cir. 2021), bearing in mind that Defendants carry

        the burden to demonstrate that immunity, Henry v. Purnell, 501 F.3d 374, 378 (4th Cir.

        2007). And we accept all Plaintiffs’ factual allegations as true. Ray v. Roane, 948 F.3d

        222, 226 (4th Cir. 2020).



                                                    III.

               The Eighth Amendment inquiry proceeds in two parts: whether confinement

        conditions inflict harm that is, “objectively, sufficiently serious” to deprive prisoners of

        “the minimal civilized measure of life’s necessities” and whether officers subjectively

        acted with “deliberate indifference to inmate health or safety” because they knew of but

        disregarded the inhumane treatment. Farmer v. Brennan, 511 U.S. 825, 834, 838 (1994)

        (cleaned up) (quoting Wilson v. Seiter, 501 U.S. 294, 298, 302–03 (1991); Rhodes v.

        Chapman, 452 U.S. 337, 347 (1981)).

               Defendants agree Plaintiffs have adequately pleaded both those prongs to survive a

        motion to dismiss but urge the district court was wrong to deny them qualified immunity.

        Qualified immunity, too, has two prongs: Courts must decide whether a constitutional right

        was violated on the facts alleged and whether “the unconstitutionality of the officers’

        conduct was clearly established.”     Pearson v. Callahan, 555 U.S. 223, 227 (2009).

        Defendants, having already accepted that Plaintiffs satisfactorily pleaded an Eighth

        Amendment violation, direct their arguments towards the second. Our case law, they insist,

                                                     9
USCA4 Appeal: 21-1714       Doc: 56         Filed: 06/14/2022      Pg: 10 of 37




        did not clearly establish until the 2019 Porter decision that solitary confinement in itself

        can cause severe enough harm to implicate the Eighth Amendment.

               Defendants rightly observe that we assess clearly established law at the time the

        wrong is committed, e.g., Mays, 992 F.3d at 301, and in that way, Porter could not strip

        them of immunity for acts committed before 2019. But they misapprehend the nature of

        the Eighth Amendment inquiry and with it, Porter’s import. Eighth Amendment liability

        comes into play only where a corrections officer appreciates the harm confinement

        conditions impose yet chooses to disregard it—but qualified immunity does “not allow the

        official who actually knows that he was violating the law to escape liability for his actions.”

        Harlow v. Fitzgerald, 457 U.S. 800, 821 (1982) (Brennan, J., concurring). Because

        Plaintiffs have adequately pleaded Defendants’ deliberate indifference, the district court

        correctly denied qualified immunity at the motion-to-dismiss stage. And Porter only

        buttresses that holding as it helps illustrate that the harm to Plaintiffs was “obvious”—to

        explain, that is, why Plaintiffs have “plausibly alleged” just such indifference. See Thorpe,

        2021 WL 2435868, at *6. 3



        3
          Defendants repeatedly challenge the district court’s remark that the law was clearly
        established “when this suit was filed in May 2019.” Thorpe, 2021 WL 2435868, at *8.
        We agree that misstates the law, but Defendants read too much into this slip. As the court
        went on to explain, in that very sentence, the Complaint had plausibly alleged Defendants
        acted “without a legitimate penological interest and despite the well-documented attendant
        psychological and emotional harms.” Id. And, as discussed, other parts of the court’s
        opinion relied on Porter’s reasoning to demonstrate why the harms were “obvious.” Id. at
        *6–7 (affirming the magistrate’s findings on the “subjective prong” of the analysis). On
        the whole, then, the court denied qualified immunity not because Porter finally
        acknowledged that long-term segregation can severely harm prisoners but because
        Plaintiffs have adequately alleged Defendants knowingly promulgated harmful conditions.

                                                      10
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 11 of 37




                                                     A.

               Qualified immunity fundamentally concerns itself with “fair notice.” Hope v.

        Pelzer, 536 U.S. 730, 739 (2002). It “shields an officer from suit when she makes a

        decision that, even if constitutionally deficient, reasonably misapprehends the law

        governing the circumstances she confronted.” Taylor v. Riojas, 141 S. Ct. 52, 53 (2020)

        (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)). But this qualified

        immunity extends only as far as “the interest it protects.” Smith v. Wade, 461 U.S. 30, 55

        (1983). Because “there is no societal interest in protecting those uses of a prison guard’s

        discretion that amount to reckless or callous indifference to the rights and safety of the

        prisoners,” id., the immunity’s cloak will not embrace them. As the familiar refrain goes,

        qualified immunity does not shield “those who knowingly violate the law.” al-Kidd, 563

        U.S. at 743 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

               These principles are not passive bystanders, rhetorical flourishes courts invoke after

        they have already decided on the outcome of a qualified-immunity request; they steer the

        analysis from the outset to reach the result most appropriate to the particular context before

        the court. Here, the Eighth Amendment prohibits only intentional conduct: a minimum of

        “‘deliberate indifference’ to inmate health or safety” is required. Farmer, 511 U.S. at 834

        (citation omitted). That means correction officers “must both be aware of facts from which

        the inference could be drawn that a substantial risk of serious harm exists” and actually

        “draw the inference” before liability attaches. Id. at 837. It follows that when “plaintiffs

        have made a showing sufficient to” demonstrate an intentional violation of the Eighth

        Amendment, “they have also made a showing sufficient to overcome any claim to qualified

                                                     11
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022      Pg: 12 of 37




        immunity.” Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir. 2001). “[T]he two

        inquiries effectively collapse into one.” Delgado-Brunet v. Clark, 93 F.3d 339, 345 (7th

        Cir. 1996). Dismissal, in other words, remains improper so long as the officers’ mental

        state remains genuinely in issue. That is why, in Ortiz v. Jordan, the Supreme Court

        declined to grant qualified immunity to officers accused of disregarding prisoner safety

        where the evidence at trial showed the officers were “adequately informed” of the danger

        to Ortiz and could have “distance[d] Ortiz from the assailant.” 562 U.S. 180, 191 (2011).

               The controversy here follows the Ortiz blueprint to a tee. Hard as Defendants try to

        portray their arguments as questioning clearly established law, “the pre-existing law [is]

        not in controversy”: It has long been established that “prison official[s] may be held liable

        for deliberate indifference to a prisoner’s Eighth Amendment right to protection against

        [inhumane conditions] while in custody if the official knows that the inmate faces a

        substantial risk of serious harm and disregards that risk by failing to take reasonable

        measures to abate it.” Id. at 190 (cleaned up) (citation omitted). What Defendants actually

        demur is that they did not know, until this Court’s decision in Porter, that the solitary-

        confinement conditions they promulgated posed “a substantial risk of serious harm” in

        violation of the Eighth Amendment. Farmer, 511 U.S. at 834; see Opening Br. 28–37.

        They may well end up on the winning side of that argument after the evidence comes in,

        but for now, these “fact[ual]” issues compel us to move this case forward, Ortiz, 562 U.S.

        at 191, unless Defendants’ entitlement to qualified immunity appears on “the face of the

        complaint,” Brockington v. Boykins, 637 F.3d 503, 506 (4th Cir. 2011).



                                                     12
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 13 of 37




               Far from settling the factual issues in Defendants’ favor, however, Plaintiffs’

        allegations proffer evidence of a culpable mind. To start, the Complaint alleges each

        Plaintiff has suffered from “physical and mental harms,” including “depression, anxiety,

        Post-Traumatic Stress Disorder, schizoaffective disorder, psychosis, hallucinations,

        insomnia, hearing voices, agitation, mood swings, bouts of disorientation, and inability to

        concentrate, a rapid heartbeat, sweating, shortness of breath, [and] digestive problems.”

        J.A. 39. Some Named Plaintiffs have lost as much as “30 pounds while in solitary

        confinement.” Id. They are “often confused, frightened, isolated, and [ ] occasionally

        suicidal.” Id. And these symptoms “manifest in as little as 10 days.” Id. at 30. But

        Defendants comprise wardens, officers “responsible for the daily operations” of the two

        prisons, and professionals “responsible for supervising the mental-health services within

        VDOC” and “stabilization of the mentally ill.” See id. at 52. It is more than plausible that

        these Defendants, who for years have had daily contact with Plaintiffs, were both “aware

        of” the severe harms Plaintiffs have been suffering and could have “draw[n] the inference”

        that confining Plaintiffs to solitary existence caused those harms. Farmer, 511 U.S. at 837;

        see id. at 842 (“a factfinder may conclude that a prison official knew of a substantial risk

        from the very fact that the risk was obvious”).

               And the Complaint offers even more direct evidence of this “consciousness of risk,”

        id. at 840, when it comes to Defendants responsible for creating Step Down: the program

        trains on-the-ground officers to scout for “apathy, lethargy, [and] attention deficits,” “poor

        grooming,” “failure to maintain an orderly cell,” “failure to complete the Challenge

        Series,” “refusal to engage in programming,” “lack of impulse control,” problematic

                                                     13
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 14 of 37




        “attitude,” and “disrespect towards staff”—the very symptoms solitary confinement

        generates. J.A. 78; see also id. at 177, 186, 193 (Step-Down policy attached to Complaint).

               The 100-page Complaint also suggests that Defendants had instituted similar

        solitary-confinement systems twice before and have twice been pressured to abandon them

        to abate severe mental and physical harms. First, almost forty years ago, a class of

        prisoners sued VDOC over confinement conditions at another maximum-security prison,

        Mecklenburg. Id. at 31. VDOC, to its credit, commissioned a Mecklenburg Study

        Committee to investigate the prisoners’ allegations. After extensive consultations with

        independent mental-health experts, the Committee denounced the program, closed down

        Mecklenburg, and reached a comprehensive settlement to “ensure that the systematic

        degeneration of the correctional operations which occurred at Mecklenburg does not occur

        again at any institution in the Virginia Department of Corrections.” Id. at 31, 58–62

        (brackets removed). To replace Mecklenburg, VDOC built Red Onion and Wallens Ridge,

        but the prisons had been operating less than a year when, in 1999, Human Rights Watch

        released a report identifying major human rights violations in both prisons. Id. at 74. The

        U.S. Department of Justice then initiated an investigation into Red Onion, and threatened

        another, to examine “the use of isolation” at the prison. Id. at 75, 77. And the Connecticut

        Department of Corrections withdrew its prisoners from Red Onion and Wallens Ridge

        following a lawsuit by the Connecticut ACLU. Id. at 75. And yet, Plaintiffs allege, their

        circumstances remained unchanged, VDOC merely cladded those same conditions and

        those same policies in new Step-Down garb. Id. at 77–78. Taken as true, these allegations

        of expert conclusions and government investigations plausibly placed Defendants on notice

                                                    14
USCA4 Appeal: 21-1714      Doc: 56           Filed: 06/14/2022    Pg: 15 of 37




        of the full volley of harms their confinement practices created. Compare Hope, 536 U.S.

        at 741–42 (concluding that reasonable corrections officers “would have known” of the

        constitutional infirmity of using the hitching post as a discipline measure in part because

        an Alabama Department of Corrections regulation and a Department of Justice report had

        both warned against the practice).

               Also relevant are the independent expert studies that “had consistently documented

        the severe and often permanent damage caused by prolonged solitary confinement” in the

        years leading up to VDOC’s promulgation of Step Down. See J.A. 102 (collecting journal

        articles). Even judicial precedent has long noted the deleterious effects of complete

        sensory deprivation. As far back as 1890, the Supreme Court recognized that prisoners

        subjected to such confinement exhibited a “semi-fatuous condition” and “violent[t]

        insan[ity]” and even died by suicide. In re Medley, 134 U.S. 160, 168 (1890). More

        recently, the Court reiterated the “severe” risks of contemporary solitary-confinement

        regimes that deprive prisoners of “almost all human contact.” Wilkinson, 545 U.S. at 223–

        24. And our own Circuit has observed that “[p]rolonged solitary confinement exacts a

        heavy psychological toll that often continues to plague an inmate’s mind even after he is

        resocialized.” Incumaa, 791 F.3d at 534.

               The Court has expressly sanctioned reliance on all such “circumstantial evidence”

        to prove that “a prison official had the requisite knowledge of a substantial risk”

        confinement conditions pose. Farmer, 511 U.S. at 842. Indeed, the “long duration” of the

        conditions itself may help establish intent. Seiter, 501 U.S. at 300 (citation omitted). Taken

        together, these allegations present far more than a mere “suggestion to the contrary” the

                                                     15
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 16 of 37




        Court has previously held sufficient to defeat summary judgment, let alone a motion to

        dismiss. See Farmer, 511 U.S. at 850. Nor can we “be certain,” this early on, “that

        additional evidence is unavailable” to Plaintiffs to strengthen their claims of culpable

        officer mental state. Id. at 849. Given the procedural posture, the district court was right

        to deny Defendants’ qualified-immunity request.



                                                    B.

               Defendants advance no argument to defeat these long-accepted pleading practices.

        They ask instead that we shift frames and focus not on their mental state but on the first,

        objective prong of the Eighth Amendment analysis. They suggest we apply qualified

        immunity to just that prong, hold that it was not clearly established by 2012 that long-term

        isolation violated the Eighth Amendment, and dismiss the case before ever reaching the

        subjective prong. But such a dissociative approach misconceives the purpose of the

        objective prong and would crumble foundational qualified-immunity precepts.

               Defendants observe that it was not until Porter (2019) that this Court held solitary

        confinement “creates a substantial risk of psychological and emotional harm” “sufficient

        to justify the objective prong.” 923 F.3d at 361. 4 On Defendants’ view, the Court largely

        rested its decision on “recent . . . advances in our understanding of psychology and new

        empirical methods,” which have allowed researchers to properly quantify the “severity of

        4
          Because Defendants center their arguments on Porter, they appear to admit that after
        Porter, no reasonable officer could ignore the harms solitary confinement causes. We thus
        take their qualified-immunity defense to cover only 2012 (the year Step Down began) to
        2019. Plaintiffs also seek declarative and injunctive relief, and qualified immunity, of
        course, cannot bar such actions. See, e.g., Pearson v. Callahan, 555 U.S. 223, 242 (2009).

                                                    16
USCA4 Appeal: 21-1714         Doc: 56          Filed: 06/14/2022      Pg: 17 of 37




        the adverse psychological effects attributable to prolonged placement of inmates in isolated

        conditions.” Id. at 355. And the Court set its decision apart from earlier ones like Sweet

        v. South Carolina Department of Corrections, 529 F.2d 854 (4th Cir. 1975), which it

        believed “lacked the benefit of the recent academic literature . . . concerning the harmful

        psychological and emotional effects of prolonged solitary confinement.” Porter, 923 F.3d

        at 358.

                  Defendants correctly observe Porter was the first case in this Circuit to hold severe

        isolation alone can deprive prisoners of “the minimal civilized measure of life’s

        necessities,” violating the Eighth Amendment. Farmer, 511 U.S. at 834 (quoting Rhodes,

        452 U.S. at 347). But they misunderstand the upshot. The Eighth Amendment’s objective

        prong measures the harm (or the risk of harm) prison conditions impose on Plaintiffs, it

        asks whether those conditions in fact “resulted in unquestioned and serious deprivation of

        basic human needs.” Rhodes, 452 U.S. at 347. Whether the officers had any prior notice

        that isolation can cause severe injury simply does not bear on that inquiry, Plaintiffs need

        only to show the conditions are “objectively harmful enough.” Hudson v. McMillian, 503

        U.S. 1, 8 (1992) (cleaned up) (discussing Wilson, 501 U.S. at 303); see also Wilson, 501

        U.S. at 298 (explaining that “the objective component of an Eighth Amendment prison

        claim” asks only, “Was the deprivation sufficiently serious?” whereas “the subjective

        component” inquires into the “culpable state of mind”). Qualified immunity, then, can do

        no work at this first step; its province lies exclusively with the second.

                  Eventually, the district court will need to grapple with Porter. It will need to analyze

        whether these Defendants, like the ones in Porter, were actually aware of “the extensive

                                                         17
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 18 of 37




        scholarly literature describing and quantifying the adverse mental health effects of

        prolonged solitary confinement.” 923 F.3d at 361. And will need to decide whether the

        types of harms deemed obvious there show themselves here—or whether the conditions

        Plaintiffs challenge and the harms they allege are more akin to those advanced in cases like

        Sweet. Compare id. (citing Defendants’ own observations of how prolonged solitary

        confinement affected prisoners as well as scholarly literature to conclude that the severe

        psychological and emotional harm the plaintiffs suffered “was so obvious that it had to

        have been known” (citation omitted)), with Sweet, 529 F.3d at 858, 862, 864–66 (granting

        qualified immunity to prison officials because the plaintiff could not establish he actually

        suffered the deprivations he alleged—inadequate food and shower time, inability to engage

        in religious practices, and lack of reading and writing material—and did not “claim . . . that

        he has been subjected to any cruel treatment” like other prisoners “in strip cells”). Rather

        than support Defendants’ piecemeal approach, however, these yet-unresolved

        considerations demonstrate why it would be a mistake to decouple the two Eighth

        Amendment prongs: The objective prong alone tells us nothing of Defendants’ behavior.

               Defendants’ arguments were presumably inspired by how courts analyze qualified

        immunity in the Fourth Amendment context. Take a prototypical case, Kisela v. Hughes,

        which considered whether to immunize an officer who shot a woman for fear she would

        harm a neighbor. 138 S. Ct. 1148, 1153 (2018). The Court found immunity appropriate

        because the situation the officer faced—an erratic woman waiving a knife steps away from

        her neighbor and refusing repeated calls to put down the weapon—was “far from an

        obvious case in which any competent officer would have known” the shooting would

                                                     18
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022       Pg: 19 of 37




        violate the Fourth Amendment. Id. But that analysis does not pair well with the Eighth

        Amendment, which does not concern itself with what “a reasonable person would have

        known.” Farmer, 511 U.S. at 843 n.8. That a reasonable corrections officer might not

        have known, before Porter, that isolation tends to cause severe injuries, simply does not

        bear on whether these officers observed the injuries these Plaintiffs have pleaded and drew

        appropriate inferences as to what caused those injuries.

               We recognize the Ninth Circuit takes a different tack, applying qualified immunity

        separately to each Eighth Amendment prong. See Est. of Ford v. Ramirez-Palmer, 301

        F.3d 1043, 1048–49 (9th Cir. 2002) (discussing Saucier v. Katz, 533 U.S. 194, 203–06

        (2001)). But the court’s analysis fails to persuade us. In Saucier, the Supreme Court

        considered an argument that “qualified immunity is merely duplicative in an excessive

        force case” “because the Fourth Amendment’s guarantee was a right to be free from

        ‘unreasonable’ searches and seizures” and so “it would be inconsistent to conclude that an

        officer who acted unreasonably under the constitutional standard nevertheless was entitled

        to immunity because he ‘reasonably’ acted unreasonably.” 533 U.S. at 203 (citation

        omitted).   The Court acknowledged the argument had “surface appeal”; in the end,

        however, it found qualified immunity to have “a further dimension”: “An officer might

        correctly perceive all of the relevant facts but have a mistaken understanding as to whether

        a particular amount of force is legal in those circumstances.” Id. at 204–05. The Ninth

        Circuit takes that discussion to apply to the Eighth Amendment, as well. An officer, the

        court believes, “could know all of the facts yet mistakenly, but reasonably” “draw the

        inference” that no substantial risk of serious harm exists. Ford, 301 F.3d at 1050. That

                                                    19
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022      Pg: 20 of 37




        conclusion is at odds with itself. To be deliberately indifferent, an officer must not only

        know of the confinement conditions but also accurately assess the risk that those conditions

        deprive a prisoner of minimal civilized necessities. See Farmer, 511 U.S. at 840 (“Eighth

        Amendment liability requires consciousness of a risk”). By definition, no liability attaches

        if the officer inaccurately assesses that risk—for then she cannot be deliberately

        indifferent.

               Beyond these conceptual inconsistencies, the Ninth Circuit’s approach writes the

        subjective inquiry out of the Eighth Amendment and with it, all assessment of Defendants’

        conduct. It thus unravels qualified immunity’s very justification, like a loose stitch

        unravels the entire garment. See Pierson v. Ray, 386 U.S. 547, 557 (1967) (founding the

        qualified-immunity doctrine to extend protections to “good faith” mistakes). So, we side

        instead with the Third, Seventh, and Eighth Circuits and decline to grant qualified

        immunity on just the first, objective prong where Plaintiffs satisfactorily plead Defendants’

        deliberate indifference because Defendants “could not believe that [their] actions

        comported with clearly established law while also believing that there is an excessive risk

        to the plaintiffs and failing to adequately respond to that risk.” Beers-Capitol, 256 F.3d at

        142 n.15; see also Walker v. Benjamin, 293 F.3d 1030, 1037 (7th Cir. 2002); Miller v.

        Solem, 728 F.2d 1020, 1024–25 (8th Cir. 1984).



                                                     C.

               Reframing the argument yet again, Defendants additionally object we cannot define

        prisoners’ rights at too-high a level of generality. It is not enough, Defendants insist, to

                                                     20
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 21 of 37




        say the law clearly prohibited a knowing disregard of a serious injury: “To be clearly

        established,” the law “must be sufficiently clear that every reasonable official would have

        understood that what he is doing violates” the Eighth Amendment. Opening Br. 27

        (quoting Mays, 992 F.3d at 301). And, according to Defendants, no reasonable officer

        would have understood that until Porter decided isolation alone can cause severe injury.

               This argument suffers from the same flaw as Defendants’ call to sever the two

        Eighth Amendment prongs: It overlooks the fact that Eighth Amendment liability hinges

        on whether an officer deliberately ignores the harms confinement conditions cause. As we

        have posited in the related context of excessive-force claims under the Eighth Amendment,

        “because an officer necessarily will be familiar with his own mental state, he ‘reasonably

        should know’ that he is violating the law if he acts with a prohibited motive.” Dean v.

        Jones, 984 F.3d 295, 310 (4th Cir. 2021) (quoting Brooks v. Johnson, 924 F.3d 104, 119

        (4th Cir. 2019)). He does not need precedent to tell him that; he can use his own “state of

        mind” as “a reference point” to “assess conformity to the law.” Thompson v. Virginia, 878

        F.3d 89, 106 (4th Cir. 2017); see also United States ex rel. Citynet, LLC v. Gianato, 962

        F.3d 154, 159 (4th Cir. 2020) (holding qualified immunity inapplicable to allegations under

        the False Claims Act (FCA) because FCA liability depends on whether a government

        official “knowingly violate[s] the law” (citations omitted)); Raub v. Campbell, 785 F.3d

        876, 884 n.8 (4th Cir. 2015) (“a law enforcement officer’s omission of material facts from

        a warrant affidavit deprives him of qualified immunity . . . if the omission was made

        intentionally or with a ‘reckless disregard for the truth’” (citation omitted)); Washington v.



                                                     21
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 22 of 37




        Wilmore, 407 F.3d 274, 283–84 (4th Cir. 2005) (no immunity where officials knowingly

        falsified evidence to obtain a criminal conviction).

               And we are not alone in this approach. As discussed, that is exactly how the

        Supreme Court analyzed the matter in Ortiz. See 562 U.S. at 190. Rather than looking for

        precedent exactly on point, the Court reasoned that “the pre-existing law was not in

        controversy” because it has long been established that a “prison official may be held liable

        for deliberate indifference to a prisoner’s Eighth Amendment right to protection against

        violence while in custody if the official knows that the inmate faces a substantial risk of

        serious harm and disregards that risk by failing to take reasonable measures to abate it.”

        Id. (citation omitted); see also Hope, 536 U.S. at 744–45 (qualified immunity does not

        shield government officials where they have “ignore[d]” a regulation “with impunity”).

        And while the Court has regularly insisted on highly particularized law in the Fourth

        Amendment context, it has not done the same with Eighth Amendment claims. Compare

        City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021) (“Such specificity is ‘especially

        important in the Fourth Amendment context,’ where it is ‘sometimes difficult for an officer

        to determine how the relevant legal doctrine . . . will apply to the factual situation the

        officer confronts.’” (quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015))), Kisela, 138 S. Ct.

        at 1152 (same), District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (same), and

        Ziglar v. Abbasi, 137 S. Ct. 1843, 1866 (2017) (same), with Hope, 536 U.S. at 738–39

        (declining to inquire whether “the very action in question has previously been held” to

        violate the Eighth Amendment and rejecting qualified immunity because “the risk of harm

        is obvious”), Taylor, 141 S. Ct. at 54 (“Confronted with the particularly egregious facts of

                                                     22
USCA4 Appeal: 21-1714       Doc: 56         Filed: 06/14/2022     Pg: 23 of 37




        this case, any reasonable officer should have realized that Taylor’s conditions of

        confinement offended the Constitution.”), and McCoy v. Alamu, 141 S. Ct. 1364, 1364

        (2021) (instructing the Fifth Circuit to reconsider an Eighth Amendment excessive-force

        case “in light of Taylor”).

               Insistence on finding precedent that held the same exact confinement conditions

        invalid also transforms the objective prong into something that it is not. The Eighth

        Amendment “does not prohibit cruel and unusual prison conditions.” Strickler v. Waters,

        989 F.2d 1375, 1381 (4th Cir. 1993) (emphasis added). It asks instead whether the

        conditions of confinement inflict harm that is, objectively, sufficiently serious to deprive a

        prisoner of minimal civilized necessities. Farmer, 511 U.S. at 834. “No static ‘test’” can

        settle that, courts have explained. Strickler, 989 F.2d at 1379 (quoting Rhodes, 452 U.S.

        at 346). Even double bunking “could rise to the level of constitutional violations.” Id. at

        1381. So can “a low cell temperature at night combined with a failure to issue blankets,”

        Wilson, 501 U.S. at 304, “overcrowding accompanied by unsanitary and dangerous

        conditions,” Williams v. Griffin, 952 F.2d 820, 824 (4th Cir. 1991), and “inadequate

        ventilation,” Lopez v. Robinson, 914 F.2d 486, 490 (4th Cir.1990).

               In keeping with those principles, our precedent has focused on whether a prisoner

        “has come forward with . . . evidence that he has sustained . . . significant physical or

        emotional injury as a result of” solitary-confinement conditions. Strickler, 989 F.2d at

        1381 (emphasis added). Correspondingly, we have denied the claim only where a plaintiff

        failed to establish that “isolation from companionship, restriction on intellectual

        stimulation and prolonged inactivity” has exacted any psychological or physical toll.

                                                     23
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 24 of 37




        Sweet, 529 F.2d at 861 (internal quotation marks and citation omitted); see also Mickle v.

        Moore, 174 F.3d 464, 472 (4th Cir. 1999) (rejecting Eighth Amendment allegations

        because “the only evidence submitted on this point were the affidavits of a few inmates”

        the court deemed insufficient to assert a claim); Rhodes, 452 U.S. at 348 (finding “no

        evidence that double celling under these circumstances . . . inflicts unnecessary or wanton

        pain”). Yet in the obverse, we have felt “constrained” to deny outright grants of qualified

        immunity and remand for further factfinding where the allegations have signaled prison

        conditions could “amount to cruel and unusual punishment.” Sweet, 529 F.2d at 866

        (internal quotation marks omitted). The Court in Sweet, for example, denied summary

        judgment—not merely a motion to dismiss—and directed the district court to “take

        additional testimony and consider in greater detail whether the health of the plaintiff may

        be adversely affected by the restricted exercise rights accorded to him.” Id.

               All of this makes good sense—and not incidentally dovetails with the Eighth

        Amendment inquiry into corrections officers’ mental state. For the same reasons as

        discussed extensively above, Defendants cannot protect themselves based on the failure of

        other plaintiffs in other cases to demonstrate severe enough harm when in this case,

        Plaintiffs have adequately pleaded both that they suffered extreme injuries and that

        Defendants were aware of them. The district court was right to deny immunity and give




                                                    24
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022      Pg: 25 of 37




        Plaintiffs the opportunity to prove Defendants deliberately inflicted the harm. For qualified

        immunity cannot shield them if they did. 5



                                                     IV.

               Our analysis of due process entails a two-part inquiry, as well. We first determine

        whether Plaintiffs had a protectable liberty interest in avoiding security detention. See

        Burnette v. Fahey, 687 F.3d 171, 180 (4th Cir. 2012).           We then evaluate whether

        Defendants failed to afford minimally adequate process to protect that liberty interest. Id.

        at 181. Defendants raise a qualified-immunity defense on both steps. We easily dispose

        of the first, because Supreme Court cases dating back to at least 2005 held materially

        indistinguishable conditions trigger Fourteenth Amendment protections. As to the second,

        Defendants correctly observe our Circuit has yet to determine the exact review due to

        prisoners in long-term solitary confinement. But Plaintiffs allege Defendants failed to meet

        even the most basic due process requirements like notice and a meaningful opportunity to

        5
          Plaintiffs briefly suggest an alternative theory of liability—that “subjecting prisoners to
        harmful conditions for no legitimate penological purpose violates the Eighth Amendment.”
        Resp. Br. 38 (capitalization altered). But our Circuit recognizes only two discrete Eighth
        Amendment paths: “conditions of confinement,” discussed here, where a plaintiff prevails
        upon a showing that prison officials deliberately disregarded a significant injury, and
        “excessive force,” which “does not require that the prisoner victim suffer a ‘significant
        injury’” but “does require malicious intent.” Thompson, 878 F.3d at 97–98. Absence of
        penological purpose plays a part in both of these inquiries, as it helps establish that
        corrections officers acted with culpable mental state rather than for justifiable reasons.
        E.g., Lopez, 914 F.2d at 490 (looking to “institutional competence” and penological
        objectives to decide whether “prison administrators’ conduct constitutes deliberate
        indifference” (emphasis added)); Dean, 984 F.3d at 302 (asking “whether force was applied
        in a good faith effort to maintain or restore discipline or maliciously and sadistically for
        the very purpose of causing harm” (emphasis added) (citation omitted)). But we do not
        recognize a standalone Eighth Amendment violation for lack of penological justification.

                                                     25
USCA4 Appeal: 21-1714       Doc: 56         Filed: 06/14/2022      Pg: 26 of 37




        be heard and that the criteria Defendants employ to assess solitary placements are entirely

        divorced from legitimate penological interests. On those allegations—and at this litigation

        stage—Defendants cannot claim immunity.



                                                      A.

               “Lawful incarceration brings about the necessary withdrawal or limitation of many

        privileges and rights,” but a prisoner’s liberty does not disappear entirely. Price v.

        Johnston, 334 U.S. 266, 285 (1948). In our Circuit, prisoners retain a liberty interest in

        avoiding confinement conditions that impose “atypical and significant hardship on the

        inmate in relation to the ordinary incidents of prison life,” provided they can first establish

        that interest “arise[s] from state policies or regulations.” Incumaa, 791 F.3d at 526–27

        (first quoting Sandin v. Conner, 515 U.S. 472, 484 (1995); then quoting Prieto v. Clarke,

        780 F.3d 245, 249 (4th Cir. 2015)).

               Because “uncontroverted evidence” establishes that Step Down mandates review at

        least once every 90 days, Defendants sensibly do not dispute that Plaintiffs have adequately

        traced their interest to state regulations. See Incumaa, 791 F.3d at 527. The parties quarrel

        instead over whether the solitary conditions are sufficiently harsh and atypical. We have

        no doubt that they are. We also have no doubt their harshness has been clearly established,

        for confinement conditions here are even more onerous than conditions the Supreme Court

        unanimously recognized gave rise to this liberty interest in 2005. See Wilkinson, 545 U.S.

        at 214–15. As in Wilkinson, Plaintiffs “must remain in their cells” for about “23 hours per

        day,” “have solid metal doors with metal strips along their sides and bottoms which prevent

                                                      26
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 27 of 37




        conversation or communication with other inmates,” have “rare” visitations “conducted

        through glass walls,” and must live—and sleep—with the light on “at all times.” Id. at

        214. “Aside from severity of the conditions,” Plaintiffs’ placement “is for an indefinite

        period of time” and precludes parole. Id. at 214–15. Besides these deprivations the Court

        deemed sufficient in Wilkinson, Plaintiffs also cannot partake in “productive activities,”

        like art or education or voluntary work, must endure dehumanizing, daily cavity searches,

        and lose all “good time credit” they could have otherwise earned in general population.

        J.A. 71–73; see also Incumaa, 791 F.3d at 531 (reasoning that subjecting a prisoner “to a

        highly intrusive strip search every time he leaves his cell” significantly “worse[ns]”

        conditions Wilkinson already found trigger due process protections); Smith v. Collins, 964

        F.3d 266, 281 (4th Cir. 2020) (confirming, after a 22-page discussion, that “there is at least

        a genuine issue of material fact” as to whether the current solitary confinement conditions

        in Wallens Ridge implicate a protected liberty interest established in Wilkinson).

               Defendants raise two cursory objections in their opening brief. They first contend

        the conditions are not so onerous as those in Wilkinson because prisoners “have an

        opportunity to progress through to levels with increasingly greater privileges,” making

        solitary confinement here more comparable to the conditions in Beverati v. Smith, 120 F.3d

        500, 504 (4th Cir. 1997), which involved a six-month-long disciplinary segregation, or

        Sandin, 515 U.S. at 486, which considered one lasting thirty days. Opening Br. 57. But

        Plaintiffs allege VDOC does not provide a genuine opportunity to progress through the

        program—an allegation well supported by Plaintiffs’ own extended residences in Red

        Onion and Wallens Ridge. See Collins, 964 F.3d at 278 (reversing a grant of summary

                                                     27
USCA4 Appeal: 21-1714       Doc: 56          Filed: 06/14/2022       Pg: 28 of 37




        judgment motion in VDOC’s favor because Smith argued “the Program did not provide

        him with a viable path to release”). Plaintiffs also dispute Defendants’ characterization of

        “increasingly greater privileges,” asserting that solitary conditions remain largely the same

        throughout the entire program—not least because prisoners remain housed in the same

        supermax cells. See J.A. 101–02. To survive a motion to dismiss, a complaint need only

        “contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

        on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

        citation omitted). Plaintiffs’ allegations easily satisfy that standard.

               Defendants finally suggest that while Wilkinson may have established a liberty

        interest in avoiding initial assignment to administrative segregation, it did not recognize an

        interest in being released from it. Nothing in Wilkinson turned on that distinction and, in

        any event, we have already confirmed in Incumaa that materially similar conditions give

        rise to a protected interest “in leaving” those conditions. See 791 F.3d at 534. Tellingly,

        Defendants do not discuss either of these arguments on reply.

               We hold that by 2012, when VDOC instituted Step Down, case law had clearly

        established that solitary-confinement conditions comparable to those Plaintiffs allege here

        engendered a protected liberty interest under the Fourteenth Amendment. 6




        6
         To the extent Defendants seek qualified immunity because district courts and unpublished
        opinions from this Circuit have upheld solitary confinement conditions in Red Onion and
        Wallens Ridge, we cannot agree. As we have explained over and again, “published district
        court opinions, like unpublished opinions from our Court, have no precedential value,” and
        we do not consider them when surveying clearly established law. Collins, 964 F.3d at 282
        n.11 (quoting Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 545 (4th Cir. 2017)).

                                                       28
USCA4 Appeal: 21-1714       Doc: 56        Filed: 06/14/2022      Pg: 29 of 37




                                                     B.

               Defendants also contest the district court’s denial of qualified immunity on the

        second prong, which examines the process due. They draw primarily on Hewitt v. Helms,

        which concluded that “administrative segregation is the sort of confinement that inmates

        should reasonably anticipate receiving at some point in their incarceration” and,

        consequently, that “the Due Process Clause requires only an informal nonadversary

        review.” 459 U.S. 460, 468, 474 (1983). Beyond that “limited due process,” Defendants

        reason, no procedures have been clearly established, Baker v. Lyles, 904 F.2d 925, 930 (4th

        Cir. 1990), and the multiple formal and informal levels of review Step Down provides must

        certainly pass that bar.

               At the outset, we observe that Hewitt considered a solitary-confinement period

        lasting less than two months, imposed to investigate the plaintiff’s role in a prisoner riot.

        Hewitt’s animating consideration—that prisoner “should reasonably anticipate”

        administrative confinement—thus does not translate seamlessly to today’s practices of

        indefinitely confining prisoners to supermax facilities. See, e.g., Mims v. Shapp, 744 F.2d

        946, 951–52 (3d Cir. 1984) (finding that the Mathews balancing Hewitt employed to assess

        the process due may well yield a different result when applied to “potentially limitless”

        solitary confinement because its “indefinite nature” creates “a more significant liberty

        interest”); Proctor v. LeClaire, 846 F.3d 597, 610 (2d Cir. 2017) (same).

               Still, Defendants’ broader point is true enough—neither the Supreme Court nor this

        Circuit’s precedent has clearly established the exact process prisoners must receive while

        in long-term administrative segregation. Wilkinson, for example, only upheld the review

                                                     29
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 30 of 37




        the prison provided; it did not establish a floor governing future cases. See 545 U.S. at

        209, 216–17 (approving a “three-tier classification review process” that provided prisoners

        a 48-hour notice, mandated correction officers to disclose their reasons for recommending

        solitary placement and allowed prisoners to file written objections with the Bureau). On

        the opposite end of the spectrum, Incumaa allowed a prisoner’s challenge to proceed where

        the supermax provided “only a single-layered confinement review” that, by regulation, did

        “not grant [prisoners] the right to contest the factual bases” for their continued solitary

        detention. 791 F.3d at 534–35. Neither case thus “definitively require[d]” a particular set

        of procedures. Halcomb v. Ravenell, 992 F.3d 316, 322 (4th Cir. 2021) (finding that our

        case law does not clearly mandate “prior” notice of segregation hearings).

               But Defendants once again mistake Plaintiffs’ arguments.            Plaintiffs do not

        challenge Step Down as failing to live up to Wilkinson’s multitiered standard. Nor do they

        request any discrete procedures like advance notice, an opportunity to offer witnesses, or a

        possibility of appeal. They assert instead, similar to plaintiffs in Incumaa, that the program

        transgresses even the most foundational building blocks of due process: notice of the

        charges against them and an opportunity to be heard. That is, although Step Down offers

        multiple levels of review on paper, some occurring as frequently as every 30 days, not one

        of those reviews actually lives up to “basic” due process scrutiny. Incumaa, 791 F.3d at

        533, 535 (rejecting defendants’ argument that periodic reviews per se satisfy Hewitt and

        Wilkinson where plaintiffs demonstrated “the inadequacy” of those reviews).

               Consider, for example, Plaintiffs’ allegations that, by policy, only the so-called

        “formal” ICA and ERT hearings contemplate prisoner involvement of any kind—the

                                                     30
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 31 of 37




        “informal” BMC, prison-official, and counselor reviews do not provide any information to

        prisoners, much less involve them in the rating process. See J.A. 88, 92 (explaining that

        VDOC conducts these reviews “in secret, with no notice to the prisoner” and “does not

        permit prisoners to obtain a copy of their Status Rating Charts”). And that the formal

        reviews, however impressive they sound on paper, do nothing for Plaintiffs in practice.

        The ICA, they allege, holds hearings lasting only moments and issues pre-filled forms that

        merely document (rather than review) Plaintiff’s previously determined progress through

        Step Down, doling out conclusory rationales such as “Remain Segregation” or “needs

        longer period of stable adjustment.” Id. at 94–95. Whereas the ERT examines only “the

        original decision to place the prisoner on the IM Pathway,” provides prisoners “no written

        explanation of its decisions,” and conducts hearings so rarely that “[m]any IM prisoners

        have never seen or heard of the ERT.” Id. at 97–98.

              But if the Due Process Clause means anything, it requires at least “that a person in

        jeopardy of serious loss be given notice of the case against him and opportunity to meet

        it.” Mathews, 424 U.S. at 348 (cleaned up) (citation omitted). That is the “essence of due

        process.” Id.; accord Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950)

        (“Many controversies have raged about the cryptic and abstract words of the Due Process

        Clause but there can be no doubt that at a minimum they require that deprivation of life,

        liberty or property by adjudication be preceded by notice and opportunity for hearing

        appropriate to the nature of the case.”). That is why Hewitt demanded corrections officers

        provide prisoners a notice or explanation “of the charges against” them and an “opportunity

        to present [their] views” through “written statement” or “oral presentations,” 459 U.S. at

                                                    31
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 32 of 37




        476, why Wilkinson insisted that officials “provide a brief summary of the factual basis for

        the classification review” and allow “a rebuttal opportunity,” 545 U.S. at 226, and why

        Incumaa allowed prisoners to prove review committees failed “to provide a factual basis

        for” their decisions, “merely rubber-stamp[ing]” solitary incarceration, 791 F.3d at 534–

        35. Even Halcomb, which denied the prisoners’ request that corrections officers provide

        them advance notice, recognized Supreme Court precedent requires at minimum that

        prisoners “receive information at some point as to why a change in security status is being

        recommended as well as an opportunity to respond.” 992 F.3d at 322 (emphasis added).

        Absent these elementary requirements, established long ago, prisoners simply do not have

        “a meaningful opportunity to present their case.” Mathews, 424 U.S. at 349.

               Defendants do not seriously argue they lacked notice of these basic due process

        requirements; they merely dispute Plaintiffs’ factual allegations and urge us to take judicial

        notice of several Step-Down provisions. But what we said about the motion-to-dismiss

        stage in the context of the Eighth Amendment, applies with full force here, as well: We

        take Plaintiffs’ allegations as true. And, notwithstanding what Step Down lays out on

        paper, qualified immunity often “turn[s] on whether the multiple review mechanisms . . .

        were meaningful in practice.” Collins, 964 F.3d at 282. Judicial notice of Step-Down

        provisions, then, cannot end the controversy, and the district court properly allowed the

        Fourteenth Amendment claims to proceed.

               But Plaintiffs allege yet more. The kind of meaningful review Hewitt prescribes,

        they insist, contemplates that correction officers will use “institutional safety and security

        (or another valid administrative justification) as their guiding principles.” Proctor, 846

                                                     32
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 33 of 37




        F.3d at 611. And although Hewitt appropriately recognized that periodic review must

        remain “flexible” to account for “a wide range of administrative considerations,” Plaintiffs

        observe the Court also held “administrative segregation may not be used as a pretext for

        indefinite confinement.” 459 U.S. at 472, 477 n.9. We agree. Hewitt afforded flexibility

        because the State has a “manifest interest in maintaining safe detention facilities.” Proctor,

        846 F.3d at 611. And when a precarious situation ends, with it ends the State’s authority

        to maintain prisoners in solitary confinement. See Hewitt, 459 U.S. at 477 n.9 (describing

        the periodic-review decision as “whether a prisoner remains a security risk”); Wilkinson,

        545 U.S. at 226 (warning against placing prisoners in solitary confinement “for insufficient

        reason”); see also Kelly v. Brewer, 525 F.2d 394, 400 (8th Cir. 1975) (recognizing, as early

        as 1975, that the “validity” of administrative segregation under the Fourteenth Amendment

        depends upon “the existence of a valid and subsisting reason or reasons for the

        segregation”); Mims, 744 F.2d at 953 (citing Hewitt as establishing that the

        constitutionality of administrative segregation “subsists only as long as the inmate

        continues to pose a safety or security risk”); Selby v. Caruso, 734 F.3d 554, 560 (6th Cir.

        2013) (denying qualified immunity because “since Hewitt . . . , prison officials have been

        on notice that administrative segregation may not be used as a pretext for indefinite

        confinement” (internal quotation marks and citation omitted)); Quintanilla v. Bryson, 730

        F. App’x 738, 744 (11th Cir. 2018) (citing Hewitt, among others, for the proposition that

        “officials must be guided by whether confinement in administrative segregation remains

        necessary in light of . . . valid administrative justifications”). Defendants, therefore, had

        clear notice after Hewitt that Step Down must reflect legitimate penological necessities.

                                                     33
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 34 of 37




               Yet Plaintiffs allege that Step Down placements rest on “reasons having nothing to

        do with” prisoners’ security risk and everything to do with justifying the two high-ticket

        supermaxes. J.A. 82. From the start, the policy advises corrections officers to rely

        primarily on prisoners’ “criminal history and lifestyle” as well as whether they “are

        incarcerated for a high profile and notorious crime” when deciding whether to assign

        prisoners to Red Onion or Wallens Ridge. Id. (citation omitted). Plaintiffs argue these

        considerations inappropriate because they were all sentenced to general population. Id. at

        37. So rigid criteria based on prior criminal history cannot supply a penologically valid

        justification and evidence instead Defendants’ goals to fill more beds. See id. at 83–84.

               At the next step, Plaintiffs claim VDOC’s policy permits corrections officers to hold

        prisoners at the same level, regress them, or even force them to restart the entire program

        based on metrics unrelated to prison security like hygiene, rapport with guards, and

        respect—metrics corrections officers themselves have described as “very subjective”

        during depositions. Id. 87–91 (citation omitted). For example, Plaintiffs allege that

        “VDOC has required prisoners to restart the Step-Down Program for failure to shave their

        beard, use of ‘insolent language,’ . . . [and] refusal to complete the Challenge Series”

        workbook. Id. at 90. And that “[p]risoners who cannot complete the workbook series

        because of educational background, learning disability, cognitive disability, mental illness,

        or language barrier are evaluated on the same criteria as prisoners without those disabilities

        or barriers.” Id. at 89. These shortcomings, Plaintiffs suggest, demonstrate Defendants are

        not interested in offering a meaningful pathway out of solitary; they seek instead to keep

        prisoners in segregation for as long as possible.

                                                     34
USCA4 Appeal: 21-1714      Doc: 56         Filed: 06/14/2022     Pg: 35 of 37




               Finally, when it comes to formal reviews, Plaintiffs complain the ICA does not

        review the officers’ assessment of prisoners’ progress through Step Down, just their

        “external” placement in the supermax facilities. Id. at 94. But by regulation, successful

        completion of Step Down “is the only avenue” to general population. Id. at 95. The ICA

        review, Plaintiffs reason, thus amounts to “hollow” formalities. Proctor, 846 F.3d at 608.

               If proven, such dissonance between legitimate penological goals and the processes

        Step Down institutes may lead a trier of fact to conclude Defendants designed the program

        for an improper purpose, like economic gain. See Selby, 734 F.3d at 560 (“Whether a given

        process is meaningful for the purposes of the Due Process Clause is a question of fact.”

        (citation omitted)). Because Hewitt plainly established, in 1983, that Defendants can do

        no such thing, a grant of qualified immunity would be plainly inappropriate at this stage.



                                                    V.

               Though the parties frame this appeal as presenting questions of qualified immunity,

        see, e.g., Opening Br. 2, Defendants appear to additionally argue that Plaintiffs fail to

        plausibly allege either a facial or an as-applied due process challenge. A facial challenge,

        Defendants maintain, “can only succeed by establishing that no set of circumstances exist

        under which Step-Down Program would be valid,” whereas Plaintiffs pleaded only that

        Step Down “does not provide many prisoners with any real opportunity from segregation.”

        Id. at 52–53 (cleaned up) (citation omitted). Nor, according to Defendants, have Plaintiffs

        sufficiently alleged Defendants’ personal involvement in Step Down “as applied to them”

        because Plaintiffs have not identified “any specific segregation review of their own that

                                                    35
USCA4 Appeal: 21-1714      Doc: 56          Filed: 06/14/2022     Pg: 36 of 37




        they allege failed to comport with procedural due process.” Id. at 53–54. Defendants do

        not reprise these arguments on reply.

               The Complaint makes clear Plaintiffs request both facial (“abolish the Step-Down

        program”) and as-applied (“award[ ] Plaintiffs compensatory damages”) relief. See J.A.

        123 (emphasis added). But the propriety of either “goes to the breadth of the remedy,”

        Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 331 (2010), and depends on

        whether a broad constitutional judgment is required to “adjudicat[e] rights in particular

        cases between the litigants brought before the Court,” Broadrick v. Oklahoma, 413 U.S.

        601, 611 (1973). Down the line, if Plaintiffs succeed on their due process claim, the district

        court will need to decide whether the evidence presented justifies broad relief implicating

        the entire Step Down or whether Plaintiffs’ harms can be remedied through damages and

        a tailored injunction. But in no case will the remedy depend on what Defendants infer from

        the Complaint’s brief observation that Step Down “does not provide many prisoners with

        any real opportunity from segregation.” Opening Br. at 52–53 (cleaned up) (citation

        omitted).

               Defendants’ arguments on the as-applied challenge fall similarly flat. To the extent

        Defendants protest Plaintiffs have not adequately alleged their individual involvement, that

        is simply not so. The Complaint painstakingly sets forth each Defendant’s role in either

        creating or administering Step Down. See J.A. 44–52. If, on the other hand, Defendants

        object that Plaintiffs have not alleged sufficient facts showcasing why their own reviews

        fail constitutional requirements, the contention is impolitic at best. Plaintiffs allege, over

        dozens of pages, that Defendants conduct reviews in secret, that Plaintiffs have no access

                                                     36
USCA4 Appeal: 21-1714       Doc: 56         Filed: 06/14/2022      Pg: 37 of 37




        to their informal rating charts, and that formal hearings last only moments at Plaintiffs’ cell

        doors and result in conclusory assessments like “Remain Segregation.” See supra pp. 30–

        31. Those allegations compellingly demonstrate why Plaintiffs lack more particularized

        evidence at this point in the litigation. And they easily meet the “short and plain statement”

        requirement. Fed. R. Civ. P. 8(a)(2).



                                                     VI.

               For the foregoing reasons, the district court’s judgement is

                                                                                         AFFIRMED.




                                                      37